Citation Nr: 1119456	
Decision Date: 05/19/11    Archive Date: 05/27/11

DOCKET NO.  07-24 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Mecone, Associate Counsel



REMAND

The Veteran had active military service from July 1968 to June 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

By way of a September 2010 order, the United States Court of Appeals for Veterans Claims (Court) vacated and remanded a December 2009 decision by the Board that had denied the Veteran's claim for service connection for hearing loss and tinnitus.  The Court's order followed a joint motion for remand.  

The parties to the joint motion determined that an April 2006 VA opinion regarding the medical likelihood that the Veteran's hearing loss and tinnitus were related to military service was inadequate for rating purposes because the VA examiner did not clearly consider the Veteran's assertion that his hearing loss and tinnitus first manifested in 1969 during service and continued to the present.  See Veteran's December 2005 Application for Compensation.  The parties cited to Barr v. Nicholson, 21 Vet. App. 303, 311, for the proposition that it is error to accept a VA medical examination as adequate when the examiner "did not indicate whether he considered [the claimant's] assertions of continued symptomatology."  The parties concluded that a remand was required in order for the VA examiner to specifically address the Veteran's assertion that his symptoms were first demonstrated in 1969 and continued to the present.

Therefore, to comply with the September 2010 Court Order, a remand is necessary to obtain a VA examination with an opinion as to the medical probabilities that the Veteran's currently diagnosed hearing loss and tinnitus are attributable to his military service.  The VA examiner should determine whether it is as likely as not that the Veteran's hearing loss and tinnitus are related to his military service.  In forming his opinion, the examiner should specifically address the issue of continuity of symptomatology.  The examiner should consider all evidence relevant to the question of whether the record documents continuity of tinnitus and hearing problems from military service to the present, including the Veteran's statement that he experienced both in 1969 (during service) and has continued to experience both until the present.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA audiological examination, conducted by an audiologist with appropriate expertise to provide a nexus opinion regarding the medical probability that any current hearing loss or tinnitus is attributable to the Veteran's period of active military service.  All relevant evidence of record should be addressed in the opinion.  A detailed history should be taken from the Veteran.  Specifically, the examiner should address the Veteran's lay statements of record in terms of the relevance to continuity of symptoms related to hearing loss and tinnitus since discharge from military service until the present time.  In particular, the examiner should address the Veteran's statement that his hearing loss and tinnitus first began in 1969 during service and have continued to the present.   

The examiner should explain why he/she arrived at the conclusions reached in this case, referring to evidence or statements of record and medical principles that specifically support the examiner's ultimate opinion as to onset.  If the examiner concludes that the likelihood of relationship to service is less than 50 percent, the examiner should include an explanation of why the Veteran's lay statement regarding hearing loss and tinnitus beginning during service with continued symptoms since that time and the evidence of in-service exposure to noise do not provide sufficient proof of a relationship between current disability and the Veteran's period of military service.

The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination. (Should the Veteran fail to report for the examination, the medical nexus opinion should be sought based on a review of the record.)

The AOJ should make sure that the medical report complies with this remand and the questions presented in the request, especially with respect to detailing and explaining any connection to service.  If any report is insufficient, it should be returned to the examiner/reviewer for necessary corrective action, as appropriate.

2.  After undertaking any other development deemed appropriate, the AOJ should consider the issues remaining on appeal in light of all information or evidence received.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_______________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

